Title: To James Madison from Robert W. Fox, 11 November 1801
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 11th. Novemr. 1801.
					
					A Packet being about to depart for New York, I take the freedom to inform thee that nothing very material has occur’d in my district 

since my last respects.  All kinds of provisions have fallen in consequence of the cessation of hostilities, and Seamens Wages are soon 

expected to decline very considerably.  Notwithstanding Passes are granted to British Ships by the French Minister, yet American Ships 

continue to be sought after, tho’ their freights must fall very considerably.
					Government (I am told) now permits Rice imported in this Month to be exported, and that in consequence its got up from 20/. to 

28/. ⅌ C.  Indeed a Cargo that arrived here a short time since was sold at upwards of 40/. ⅌ C for a Northern Market.  Wheat is 54/. @ 

70/. ⅌ Quarter, but as its higher in Holland & some other Ports we cannot expect much will be imported untill our prices get up, or theirs 

decline.
					I think it right to inform thee that the 6d ⅌ day allowed to distressed American Seamen is not sufficient for their maintenance.  Their 

lodgings alone generaly amount to that Sum.  If this allowance could be extended on particular occasions it would be an Act of Charity.  

Indeed in various instances I have been obliged to exceed it, as I could not consent to see a poor fellow suffer for want of food.
					I beg thy acceptance of some News Papers I send ⅌ this conveyance, and am very respectfully Thy assured Friend
					
						Rob. W. Fox
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
